Citation Nr: 0819368	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  97-32 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include as due to qualifying chronic 
disability/undiagnosed illness.

(The issues of entitlement to a rating in excess of 20 
percent for degenerative facet disease at L5-S1 during the 
period from March 20, 1997 to September 26, 2003 and 
entitlement to a rating in excess of 20 percent for 
degenerative facet disease at 
T11-T12 and L5-S1 after September 26, 2003 are the subject of 
a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to August 
1992.  He served in Southwest Asia from January 2, 1991, to 
April 11, 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1997 rating decision from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), which in 
part denied service connection for a respiratory condition to 
include as due to an undiagnosed illness.

This matter was repeatedly remanded by the Board to address 
developmental and/or due process deficiencies, in October 
1999, November 2003 and August 2005.  This matter is now 
returned to the Board for further consideration.  


FINDINGS OF FACT

1.  The veteran's respiratory complaints are related by 
competent medical evidence to diagnosed chronic obstructive 
pulmonary disease (COPD) which is not shown in service; COPD 
has not been continuous since service separation; and the 
weight of the competent medical evidence shows that currently 
diagnosed COPD is not related to any in-service injury or 
disease.





CONCLUSION OF LAW

Service connection is not warranted for a respiratory 
disorder, including as due to a qualifying chronic 
disability.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.

In the present case, the veteran's claim on appeal was 
received in May 1995.  Subsequent to the claim being denied 
in June 1997, a duty to assist letter was issued by the 
Appeals Management Center (AMC) in March 2005.  This letter 
provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to service connection, 
which included notice of the requirements to prevail on these 
types of claims, of his and VA's respective duties, and he 
was asked to provide information in his possession relevant 
to the claims.  Additional VA notice was sent in November 
2005.  The duty to assist letters, specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination 
conducted in November 2005 provided current assessments of 
the veteran's condition based not only on examination of the 
veteran, but also on review of the records.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an earlier 
effective date or degree of disability.  Failure to send such 
a letter is harmless error in this case, as service 
connection is being denied.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (harmless error).

II.  Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.303(a) 
(2007). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection. 
See 38 C.F.R. § 3.303(b).

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as 
bronchiectasis, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011. 38 
U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia Theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes: (A) an undiagnosed illness, (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi- 
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection. 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 
3.317(a)(2)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6 month period will be 
considered chronic.  The 6 month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States. 38 C.F.R. § 
3.317(a)(2)(5).

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between most recent departure from service in the Southwest 
Asia theater of operations during the Persian Gulf War and 
the onset of the illness; or (3) the illness is the result of 
willful misconduct or the abuse of alcohol or drugs. 38 
C.F.R. § 3.317(c).

With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317. VAOPGCPREC 8-98.

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).

Service treatment records reveal that the veteran's January 
1988 entrance examination was normal for examination of the 
lungs and the accompanying report of medical history revealed 
the veteran to deny a history of chronic cough, asthma, 
tuberculosis or chest pain or pressure.  In October 1988 the 
veteran was treated for right middle lobe (RML) pneumonia, 
with symptoms that included chills, scattered wheezes and 
coughing.  A few days after beginning treatment, the records 
from October 1988 revealed him to be feeling better although 
his cough still caused some pain in the diaphragm area and he 
was still coughing up sputum.  He was assessed with 
pneumonia, resolving well.  An October 1988 chest X-ray was 
within normal limits.  

The service treatment records also reflect treatment for 
multiple episodes of strep throat, including September 1989, 
December 1989, December 1990 and April 1991.  The records 
documenting these episodes of treatment for strep throat 
noted complaints that included difficulty breathing reported 
in September 1989, coughing with brown sputum reported in 
December 1989, and coughing and chills reported in December 
1990.  However his lungs were repeatedly shown to be clear to 
auscultation and percussions and generally normal on the 
physical examinations.  The December 1989 record noted the 
veteran to have no history of asthma or bronchitis although 
he had several episodes of strep throat in the past.  The 
service treatment records also reflect that the veteran had a 
reaction to an injection in November 1990, with symptoms that 
included shortness of breath as he hyperventilated from the 
injection.  He was assessed with reaction to immunizations 
and a day later the reaction had resolved, with his chest and 
lungs clear to auscultation.  He was urged to quit smoking.  

The service treatment records also reflect treatment for 
upper respiratory infections in September 1991 and October 
1991.  His complaints included productive cough, congestion, 
malaise, sore throat and headaches.  He was noted to smoke 
and was urged to quit smoking in these records.  He underwent 
X-rays of the lungs in October 1991 which were read as 
normal.  However a November 1991 X-ray showed a possible 
density of 14 by 10 millimeters on the posterior view of the 
chest, with fluoroscopy done to further investigate this.  
The results of the November 1991 fluoroscopy were normal with 
no mass or nodule seen, but the density of the chest lateral 
X-ray was deemed to be due to a confluence of vascular 
shadows.  In August 1992 he was treated for sore throat 
symptoms and assessed with tonsillitis.  A July 1992 "RAD" 
examination revealed normal lungs.  

In March 1995 the veteran submitted an undated Persian Gulf 
registry examination, with an examination of his lungs shown 
to be clear.  At the time he submitted this form he was 
claiming service connection for disabilities that did not 
include respiratory complaints.  

VA hospital records from March 1995 to June 1995 reflect 
treatment for substance abuse problems, with the hospital 
report noting that he expressed different medical complaints 
at different times including problems breathing, but with no 
clinical signs and no limitation of activity.  He was noted 
to have no history of lung problems.  Records through 1997 
reflect that in October 1997 he complained of fatigue and 
breathing problems, but it was hard to ascribe any organic 
cause and the doctor referred him to pulmonary for cough and 
shortness of breath.  Another October 1997 record revealed 
complaints of the veteran coughing up black phlegm but 
pulmonary function tests were okay and a chest X-ray from 
August 1997 was normal.  An infectious disease consult from 
October 1997 gave an impression that included cough, black 
phlegm since 1995 and asthma.  He is noted to have undergone 
a 5 day Gulf War clinical path for chronic cough and 
shortness of breath, which included pulmonary and laboratory 
tests, although no clear diagnosis was given in this undated 
record.

Chest X-rays from April 1995, August 1995 and August 1997 
were all normal.  

The report of a March 1997 VA general medical examination 
revealed multiple complaints, among which were respiratory 
complaints of productive cough, dark brown sputum 
occasionally.  His chest was with symmetrical inspiratory and 
expiratory excursions.  His lungs were clear to auscultation 
and percussion.  The rest of the examiner addressed other 
complaints besides respiratory complaints.  No diagnosis 
regarding the respiratory system was made in this 
examination.  

The report from a July 1997 VA general medical examination 
was for clarification purposes as he had undergone an earlier 
general medical examination in March 1997.  He was noted to 
have served in the Persian Gulf during 1991.  His medical 
history was unchanged from the last examination.  He reported 
complaints that were previously documented on the last 
examination, but now included coughing up black phlegm.  This 
has been present since March 1995.  He also noted some chest 
discomfort described as a sharp anterior chest pain.  He 
noticed this after exertion and his cough can come on after 
exertion and both the chest pain and cough were related to 
his fatigue.  This occurred about once a month or when he 
gets extremely tired.  He was awaiting pulmonary function 
test (PFT) results.  A handwritten notation following this 
stated "NL PFT" which suggests that the results were later 
determined to be normal.  Objective findings revealed the 
examination was essentially unchanged from the March 1997 
examination and all the testing examination was not repeated.  
His lungs were clear to auscultation and the heart did seem 
to be normal sinus rhythm.  The diagnoses was that his 
present condition should be diagnosed as an undiagnosed and 
unexplained medical illness as a result of service in 
Southwest Asia in the Persian Gulf with manifestations that 
include chest pain and cough.  The examiner commented that 
the chronic cough, the postnasal discharge and unexplained 
medical illness is a result of service in Southwest Asia.  

An August 1997 PFT report was interpreted as normal.  
Spirometry, lung volumes and diffusion capacity were all 
normal.

The veteran testified at his April 1998 hearing that he has 
had chest pain and coughing up of black phlegm for about 4 
years.  He noted the cough in 1995.  He indicated that he 
coughed daily but that the black sputum was sporadic.  His 
representative noted that there was record of a prior bout of 
pneumonia, but the veteran stated that there was no 
recurrence.  He reported having been tested for asthma at the 
Bay Pines VA, but the results were negative.

A July 1998 Gulf War protocol examination included complaints 
of multiple symptoms such as chronic fatigue, sleep disorder, 
among others.  He reported a history of chemical exposure 
while in the Persian Gulf.  No respiratory complaints were 
given in this examination and his lungs were clear on 
examination.  

An April 2000 VA examination of the spine and heart is noted 
to include complaints of shortness of breath and problems 
with productive black phlegm but this was not as common as 
before but his shortness of breath has not changed.  He was 
said to have had an abnormal pulmonary function test in 
Birmingham which showed both obstructive and restrictive 
changes.  A repeat pulmonary function test was done during 
this examination which would be reviewed later.  The 
diagnosis at this point was chest pain secondary to unknown 
illness and chronic bronchitis.  An April 2000 PFT report 
revealed that he was unable to produce acceptable and 
reproducible spirometry data.  The interpretation was a 
moderate obstructive lung defect.  The airway obstruction was 
confirmed by the decrease in flow rate at peak flow and flow 
at 25, 50 and 75 percent of the flow volume curve.  On the 
basis of this study more detailed PFT may be useful if 
clinically indicated.  Diffusion capacity was within normal 
limits.  This was interpreted as an insignificant response to 
bronchodilator.  

Following this April 2000 VA examination, VA records mostly 
addressed other complaints besides respiratory problems.  A 
July 2001 report documenting complaints of poor sleep related 
the veteran's history of exposure to chemical weapons and 
some oil wells with black sky.  He reported smoking a 1/2 pack 
of cigarettes per day.  He did not report specific 
respiratory complaints and the examination did not include 
respiratory examination.  The assessment was evaluate for 
Gulf War syndrome with exposure to chemical weapons and oil 
fields. 
However VA problem lists reported in October 2001, April 
2002, May 2003 included COPD with an FEV1of 62 percent dated 
in April 2000, poor study, decreased with MDI.  An April 2002 
vocational rehabilitation assessment noted the veteran's 
medical condition to include pulmonary disease such as 
emphysema, COPD, etc.  A November 2002 progress note revealed 
the veteran to be smoking less and review of systems was 
negative for chest pain or shortness of breath.  

The report of a March 2003 VA respiratory disorders 
examination revealed the veteran to state that he started 
having respiratory problems 2 years after he left the 
service.  He was discharged from the service in 1992 and 
stated that he started having breathing problems in 1994 and 
was seen at the Fort Myers clinic.  He stated that he did not 
know the diagnosis of his breathing problem.  He stated that 
he had shortness of breath whenever walking more than 3 
blocks.  The examiner asked if he had any wheezing and he 
said he did at night.  This occurred twice a week.  He denied 
cough or being on home oxygen.  He stated that he was treated 
with an Albuterol inhaler a year ago and he was still taking 
that but it did not help.  He denied a family history of 
breathing problems.  He said he thought his breathing 
problems were caused by his service in the Gulf.  He served 
in the Gulf 3-4 months.  He stated that he stopped smoking 3 
years ago.  He said he smoked a half pack of cigarettes per 
day and smoked for 10 years.  He denied marijuana abuse 
although the records did mention marijuana abuse.  As far as 
alcohol, he stated that he drank 6 cans of beer a day.  He 
was currently on Zyban for smoking cessation.  The 
computerized patient records system (CPRS) revealed that his 
primary doctor had diagnosed COPD.  Elsewhere in the notes 
the diagnosis of bronchial asthma was mentioned once or 
twice.  Overall there was no significant mention or talk 
about breathing problems or any respiratory diagnosis in his 
record and it was not mentioned as part of the discharge 
diagnosis as one of the problems he has had on the 2 
admissions to the VA Medical Center in Bay Pines.  The 
examiner did not find an Albuterol prescription in his 
medication list currently in the CPRS.  The X-rays done at 
the VA hospital in 1995 and 1997 were both normal.  Pulmonary 
tests were done in conjunction with this examination.  

Physical examination revealed the veteran to have a 
respiratory rate of 16 and pulse of 87.  His neck was supple 
and there was no lymphadenopathy or jugular vein distension.  
The mucous membranes and skin showed no evidence of cyanosis.  
He was not using the secondary muscles of breathing.  The 
oral cavity was clear with no pus or tonsilar enlargement.  
His chest showed no deformity or increase in the anterior 
posterior diameter.  His chest was clear to auscultation with 
no rales, rhonchi or wheezing bilaterally.  His 
cardiovascular examination was unremarkable.  His extremities 
showed no pitting edema and fingernails showed no clubbing.  
The assessment was that the veteran was as likely as not to 
have mild bronchia asthma.  This was based on the veteran's 
purported history of wheezing.  There was no evidence of COPD 
on the chest X-rays that were reported to be normal twice.  
The veteran reported respiratory symptoms starting 2 years 
after the service in 1994.  There was no history of 
respiratory treatment during the service reported by the 
veteran or in the claims file.  He had a history of smoking 
which was a risk factor for COPD but he stated that he quit 
smoking 3 years ago.

The March 2003 PFT's results appear to be invalid as the 
report revealed that the veteran was unable to produce 
acceptable and reproducible spirometry data and his effort 
was deemed questionable.  

A January 2003 record revealed the veteran checked on 
medications for cold symptoms including a cough and stuffy 
nose, with no other complaints at this time.  A July 2003 
smoking cessation record revealed the veteran was counseled 
on the risks of tobacco, and stated he smoked for 5 years.  

VA treatment records from 2004 reflect that a return call in 
December 2004 to the veteran regarding a flu vaccine was 
positive for his having COPD.  

The report of a November 2005 VA examination in part 
addressed the veteran's breathing problems and included 
claims file review.  The veteran stated having a breathing 
problem since 1989.  There was some indication in the claims 
file that he was diagnosed with a streptococcal throat around 
that time.  He said before discharge from the service, he was 
told to see somebody at the VA hospital, but he did not do so 
and did not file until 1997.  When asked why, he first said 
it took him a couple of years to get into the VA and then he 
did not know and did not think of filing until 1997 for this 
condition.  

He said he currently uses an inhaler but could not recall the 
name of it.  He used it 4 times a day on a daily basis.  He 
said he had been prescribed this both by his VA doctor and a 
private one, but the examiner could not find it listed in the 
current medication list under CPRS and he did not recall the 
name of it.  In any case, he stated that it helped some and 
his main complaint was shortness of breath when he walks long 
distances.  He also coughed and brought up black sputum.  He 
did not have much wheezing.  In terms of smoking he smoked at 
age 18 for 3 years and smoked a half pack of cigarettes per 
day.  A previous examination revealed him to give a 10 year 
smoking history.  Also it was listed as one of his medical 
problems, smoking marijuana, but he said he does not smoke 
this on a regular basis and he basically tried it out.  He 
blamed the breathing condition on exposure to smoke in the 
Gulf during the service.  He had a PFT done in March 2003 and 
at that time it showed both moderate to severe obstructive 
impairment and moderate restrictive impairment and no 
improvement with bronchodilators.  An updated PFT would be 
done this examination.  He was noted to have been diagnosed 
by a primary care doctor as having COPD.  The examiner asked 
if the veteran was admitted to the hospital for breathing 
problems, and he said he was last year in Tampa but the 
examiner could not find the admission.  He was noted to have 
admissions to the VA hospital in regards to different reasons 
and not due to breathing issues.  He did not use oxygen or 
steroids.  A chest X-ray in 1997 was reportedly normal.  The 
examiner assessed the veteran with COPD.  This cannot be 
related to service without resort to mere speculation.  The 
veteran did have a couple of episodes of respiratory 
infection or streptococcal throat infection in the service as 
noted in the claims file, but there was no chronic breathing 
condition the examiner could find or an established diagnosis 
of COPD in the service or shortly thereafter from the record 
this examiner had today.  

The competent medical evidence of record shows that the 
veteran's respiratory complaints are related by competent 
medical evidence to diagnosed COPD.  The November 2005 VA 
examination report noted that pulmonary function testing done 
in March 2003 revealed evidence of obstructive and 
restrictive impairment.  The VA medical records repeatedly 
show a diagnosis of COPD.  While the examiner who performed a 
March 2003 examination diagnosed asthma rather than COPD, 
this examination did not clearly reflect that all the records 
in the claims file had been reviewed, and the PFT results 
were still pending at the time of diagnosis.  The examiner 
who diagnosed COPD in November 2005 did so after review of 
all the evidence in the claims file, thus more weight is 
added to this opinion.  Because the competent medical 
evidence shows that the veteran's complaints which include a 
chronic cough productive of dark sputum are related to a 
diagnosed disability of COPD, the provisions for a 
presumptive disability as due to an a qualifying chronic 
disability have not been met.

On the question of direct service connection, the weight of 
the competent medical evidence shows that the currently 
diagnosed COPD and asthma is not related to any in-service 
injury or disease.  Specifically the examiner from the 
November 2005 VA examination, after reviewing the claims file 
to include all prior PFT records as well as the records of 
treatment in service for his recurrent upper respiratory 
infections, tonsil and strep throat infections, has 
determined that the COPD cannot be related to service without 
resort to mere speculation, as there was no evidence of a 
chronic breathing condition during service, despite his 
treatment in service for some respiratory infections.  The 
examiner noted that there was neither evidence of an 
established diagnosis of COPD in the service or shortly 
thereafter.

Finally the evidence fails to show that the veteran's current 
respiratory complaints are due either to a bronchiectasis or 
active tuberculosis that manifested within the presumptive 
period after service.  Neither diagnosis is shown to be of 
record, thus the provisions of 38 C.F.R. § 3.307, 3.309 are 
not applicable in this case.  

The veteran's respiratory complaints are related by competent 
medical evidence to diagnosed COPD, which is not shown in 
service.  Nor is there evidence of COPD shown until years 
after service separation; and the weight of the competent 
medical evidence shows that currently diagnosed COPD is not 
related to any in-service injury or disease.  For these 
reasons, the Board finds that a preponderance of the evidence 
is against the claim for service connection for a respiratory 
disorder, including as due to a qualifying chronic 
disability; the claim must be denied; and the provision for 
resolving reasonable doubt in the veteran's favor is not 
applicable. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.





ORDER

Service connection for a respiratory disorder is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


